          Case 18-16305-mkn       Doc 16       Entered 10/24/18 14:40:49        Page 1 of 2




     Entered on Docket
    October 24, 2018
___________________________________________________________________


 George Haines, Esq.
 Nevada Bar No.: 9411
 HAINES & KRIEGER, LLC
 8985 S. Eastern Ave.
 Las Vegas, NV 89123
 Phone: (702) 880-5554
 FAX: (702) 385-5518
 Email: info@hainesandkrieger.com
 Attorney for Kimberly Yavonne Bustamante

                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF NEVADA

                                                 )    Case No. BKS-18-16305-MKN
 In Re:                                          )   Chapter 13
                                                 )
                                                 )   Hearing Date: October 31, 2018
          Kimberly Yavonne Bustamante,           )   Hearing Time: 2:30 p.m.
                                                 )
                                                 )
                                  Debtor(s).     )
                                                 )
                                                 )


 ORDER SHORTENING TIME ON MOTION FOR CONTINUATION OF AUTOMATIC
                     STAY TO ALL CREDITORS
          Upon the Debtors’ MOTION FOR ORDER SHORTENING TIME ON MOTION

 FOR CONTINUATION OF AUTOMATIC STAY TO ALL CREDITORS in the above-

 entitled action, and good cause appearing therefore,

 …        IT IS HEREBY ORDERED that the time for hearing on the Debtor’s MOTION FOR

 ORDER SHORTENING TIME ON DEBTOR’S MOTION FOR CONTINUATION OF

 AUTOMATIC STAY TO ALL CREDITORS filed herein by counsel for the Debtor be heard
        Case 18-16305-mkn         Doc 16     Entered 10/24/18 14:40:49        Page 2 of 2




on the 31 day of October, 2018, at the hour of 2:30 p.m. Courtroom # 2 of the above-

entitled Court and October 29, 2018 shall be the deadline to objection to this motion. The

Debtor will thereafter have to the hearing date and time to reply to any objections raised.
       The Order on this motion shall be served within _1_ days of entry of this Order.

DATED this _____ day of _____________, 2018.


Submitted by:

HAINES & KRIEGER, L.L.C.

By:    /s/George Haines, Esq.
       George Haines, Esq.
       Attorney for Debtor(s)
                                               ###




                                               -2-
